Citation Nr: 1224692	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for asbestosis, claimed as a respiratory or breathing problem, based upon substitution of the appellant as the claimant.  

2.  Entitlement to service connection for a heart condition, claimed as due to posttraumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant.  

3.  Entitlement to service connection for a neurological condition affecting the lower extremities, claimed as due to cold weather exposure, based upon substitution of the appellant as the claimant.  

4.  Entitlement to a disability rating higher than 10 percent for service-connected tinnitus, based upon substitution of the appellant as the claimant. 

5.  Entitlement to a compensable disability rating for service-connected bilateral defective hearing, based upon substitution of the appellant as the claimant.  

6.  Entitlement to a compensable disability rating for service-connected scar of the left upper chest, based upon substitution of the appellant as the claimant.  

7.  Entitlement to a disability rating higher than 50 percent for service-connected PTSD, based upon substitution of the appellant as the claimant.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), based upon substitution of the appellant as the claimant.  


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1941 to June 1946.  He died in April 2010.  The appellant is his surviving spouse.  

At the time of the Veteran's death, he had perfected an appeal as to the claims listed on the first page of this decision.  Following the Veteran's death, the appellant filed multiple claims based upon her status as the Veteran's surviving spouse, including a claim seeking entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.  See June 2010 VA Form 21-534.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim for DIC and accrued benefits was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.  As such, the claims were certified to the Board for adjudication based upon substitution of the appellant as the claimant.  See VA Form 8 dated January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated November 2008 and September 2009 (issued in October 2009) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2012, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart condition and a neurological disability affecting the lower extremities, entitlement to an increased rating for service-connected PTSD, and entitlement to TDIU benefits, all based upon substitution of the appellant as the claimant, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the appellant's attorney withdrew the appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for asbestosis and the issues of entitlement to increased ratings for service-connected tinnitus, bilateral defective hearing, and left upper chest scar, based upon substitution of the appellant as the claimant.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant on the issues of whether new and material evidence has been submitted to reopen the claim of service connection for asbestosis and entitlement to increased ratings for service-connected tinnitus, bilateral defective hearing, and left upper chest scar, based upon substitution of the appellant as the claimant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

However, for reasons discussed below, the Board finds that the provisions of the VCAA are inapplicable to the issues addressed in the analysis section immediately below.  

II.  Analysis

Review of the record reveals that, in March 2008, the Veteran submitted a claim seeking a total disability rating based upon individual unemployability due to his service-connected disabilities (TDIU), which the RO accepted as a claim for TDIU benefits, as well as a claim seeking an increased rating for his service-connected disabilities.  After conducting evidentiary development, the RO issued a rating decision in November 2008 wherein entitlement to TDIU was denied and the Veteran's disability ratings were continued at their present level.  Specifically, the RO continued the 50 percent rating assigned for service-connected PTSD, the 10 percent rating assigned for service-connected tinnitus, and the noncompensable ratings assigned for service-connected bilateral defective hearing and a left upper chest scar.  

In March 2009, the Veteran submitted a timely notice of disagreement as to all issues addressed in the November 2008 rating decision, after which the RO issued a statement of the case addressing those issues.  Thereafter, the Veteran perfected his appeal as to those issues by submitting a timely substantive appeal via VA Form 9, on which he also requested a Board hearing.  

Likewise, in June 2009, the Veteran submitted a claim seeking entitlement to service connection for breathing problems, among other disabilities.  Review of the record reveals that entitlement to service connection for asbestosis was previously denied in a September 2005 rating decision.  Because the Veteran was attempting to establish service connection for another respiratory disorder, now claimed as "breathing problems," the RO accepted the Veteran's June 2009 claim as an application to reopen the previously denied claim of service connection for asbestosis.  

In a September 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for asbestosis.  The Veteran perfected an appeal as to that issue by submitting a timely notice of disagreement and substantive appeal.  See October 2009 Notice of Disagreement and March 2010 VA Form 9.  The Veteran also requested a Board hearing in conjunction with this claim.  See March 2010 VA Form 9.  

As noted in the Introduction, the Veteran died in April 2010 and the appellant was substituted as the claimant in all claims pending at the time of the Veteran's death.  

The appellant was afforded a Travel Board hearing in April 2012.  At the hearing, the appellant's representative stated that the appellant was withdrawing her appeal as to the issue of entitlement to an increased rating for service-connected tinnitus, as the Veteran was receiving the maximum award for that disability under the Rating Schedule at the time of his death.  See Travel Board hearing transcript, p. 2.  The appellant's attorney also stated that the appellant was no longer contesting or pursuing the issues of entitlement to an increased rating for the left upper chest scar and bilateral defective hearing, or the issue involving asbestosis.  See Travel Board hearing transcript, p. 5.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

Given the statements made by the appellant's attorney at the April 2012 Travel Board hearing, which have been reduced to writing via the hearing transcript and which indicate that the appellant no longer wishes to pursue the issues whether new and material evidence has been submitted to reopen the claim of service connection for asbestosis or entitlement to an increased rating for service-connected tinnitus, bilateral defective hearing, and left upper chest scar, the Board finds that the appellant, through her attorney, has effectively withdrawn her appeal as to those issues.  Indeed, the Board notes that the appellant did not offer any testimony or other evidence regarding those claims at the April 2012 hearing and has not submitted any evidence relevant to those claims since the hearing.  As a result, the Board finds there remain no allegations of error of fact or law for appellate consideration on those issues and, as such, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for asbestosis or entitlement to an increased rating for service-connected tinnitus, bilateral defective hearing, and left upper chest scar.  Therefore, those issues are dismissed without prejudice.


ORDER

The appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for asbestosis and entitlement to an increased rating for service-connected tinnitus, bilateral defective hearing, and left upper chest scar is dismissed.  

REMAND

With respect to the other issues on appeal, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the outset, review of the record reveals that the Veteran was receiving disability benefits from the Social Security Administration (SSA) prior to his death, beginning in approximately July 1988.  However, the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  Therefore, the Board is unable to determine for what disability or disabilities the Veteran was receiving SSA disability benefits.  VA's duty to assist a claimant particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, because the Veteran's SSA records may contain pertinent information to the claims on appeal, VA is obligated to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Board finds that additional evidentiary development is needed with respect to each issue on appeal. 

As noted, the appellant is seeking entitlement to service connection for a heart disability, on the basis of substitution as the claimant.  While the Veteran initially sought to establish service connection based upon his exposure to asbestos during service, the appellant's attorney clarified at the April 2012 hearing that service connection should be granted for a heart disability as secondary to service-connected PTSD.  In support of this claim, the attorney submitted various internet articles which variously state that PTSD may hasten the progression of heart disease and that PTSD is a risk factor for developing heart disease.  

Under the VCAA, VA is obligated to provide an examination or opinion where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra.  

In this case, review of the record reveals that the Veteran suffered from PTSD, which was attributed to his military service and was also diagnosed with a myriad of cardiovascular disabilities prior to his death, including atrial fibrillation, aortic stenosis, and atherosclerotic vascular disease with a history of transient ischemic attack.  See August 2008 statement from Dr. L.B.  The evidentiary record also contains competent evidence showing a likely relationship between heart disease and PTSD.  However, the evidentiary record does not contain a medical opinion that addresses the likelihood that the Veteran's heart disease was proximately due to, the result of, or aggravated by his service-connected PTSD.  

As such, the Board finds that a remand is needed in order to obtain a medical opinion that addresses whether the Veteran's heart disability was likely secondary to his service-connected PTSD, such that a fully informed decision may be rendered.  

With respect to the issue of service connection for a neurological disability affecting the lower extremities, the appellant's attorney clarified at the April 2012 hearing that, while the Veteran initially sought to establish service connection for frostbite as due to asbestos exposure, service connection should be granted for a neurologic condition as due to the Veteran's exposure to cold weather during service.  In this regard, the appellant's attorney pointed to medical opinions of record which state that the Veteran's lower extremity neurologic condition was due to his exposure to cold during military service.  See statements and medical records from Dr. F.L. dated September 2008.  The appellant's attorney also submitted internet articles regarding the USS Reading which reflect that, in approximately June 1945, the ship took station between the Canadian and Icelandic coasts.  

The Veteran's DD Form 214 reflects that he served aboard a number of vessels, including the USS Reading.  However, because the Veteran's service personnel records are not associated with the claims file, the Board is unable to determine if the Veteran served aboard the USS Reading, or any other vessel, while it was stationed in an arctic region, as asserted by the appellant's attorney.  Therefore, on remand, the RO/AMC should obtain the Veteran's service personnel records to determine if he served aboard a ship, including the USS Reading, while it was stationed in an arctic region.  

In addition, the Board notes that, while the evidence shows that the Veteran suffered from a neurologic condition affecting his lower extremities, which was manifested by numbness and tingling in his toes, the evidence is not clear as to what disability the Veteran's symptoms were medically attributed to.  Indeed, the evidence variously reports the Veteran's neurologic condition as peripheral neuropathy, vascular insufficiency, and possible radiculopathy.  See private treatment records from Dr. L.B. dated from 2006 to 2008; September 2008 statement from Dr. F.L.  Moreover, there is evidence of record which suggests that the Veteran's neurologic condition was possibly due to nerve or small vessel damage from chemotherapy and radiation treatments for his prostate and stomach cancer.  See November 2006 treatment record from Dr. L.B.; January 1997 treatment record from Dr. F.L.; see also October 2006 treatment record from Dr. L.B.  

Given the foregoing, the Board finds that, upon remand, a physician should review the claims file to (1) provide a diagnosis of the Veteran's neurologic condition and (2) render a medical opinion regarding the likely etiology of his neurologic condition, to include whether it was likely due to cold exposure during service.  

With respect to the increased rating claim for service-connected PTSD, the appellant's attorney noted that the Veteran's disability rating was not increased because the evidence showed that he suffered from dementia, which was the cause of his symptoms and low GAF score.  However, the attorney argued that the Veteran's dementia was a part of his service-connected PTSD disability, as opposed to a separate disability, and that his symptoms of dementia warranted a higher disability rating.  In this regard, the attorney submitted an internet article which reflects that veterans with PTSD have a greater risk for dementia, that the cognitive impairment in PTSD may be an early marker for dementia, and that PTSD and dementia have some characteristics in common.  

In this context, the Board notes that the Veteran was afforded a VA PTSD examination in April 2008 wherein the VA examiner diagnosed him with PTSD and dementia.  However, review of the examination report reflects that the VA examiner did not identify the symptoms which were attributable to the Veteran's service-connected PTSD disability and those symptoms attributable to his dementia.  

In this context, the Board notes that, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2011).  

Therefore, given the evidence and argument submitted by the appellant's attorney regarding the possible overlapping symptomatology of the Veteran's PTSD and dementia, the Board finds that additional evidentiary development is needed.  Specifically, the Board finds that, upon remand, a psychiatrist should be requested to review the record and determine if the Veteran's dementia was part and parcel of his PTSD or was a separate disability, to include whether he or she is able to decipher which symptoms are attributable to which disability.  

Finally, the Board finds that the claim for TDIU benefits is inextricably intertwined with the issues remanded herein, including specifically the issue of an increased rating for service-connected PTSD, as adjudication of the issues being remanded may affect the adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU benefits is deferred until the development requested in this remand is conducted with respect to the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Obtain the Veteran's service personnel records to determine if he served aboard a ship, including but not limited to the USS Reading, while it was stationed in the arctic region.  All negative responses to obtain this information should be fully documented in the claims file.  

3. Request that an appropriate physician review the evidentiary record, including this remand, to determine if it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's heart disability was proximately due to, the result of, or aggravated by service-connected PTSD.  The claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  The reviewing physician must address whether the Veteran's heart condition was directly related to or aggravated by his service-connected PTSD and a rationale must be provided for each opinion offered.  

In answering the foregoing, the reviewing physician must consider and address the evidence of record which suggests a relationship between heart disease and PTSD.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

4. Request that an appropriate physician review the evidentiary record and provide a diagnosis of the Veteran's neurologic condition affecting his lower extremities.  The claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  The RO/AMC must inform the reviewing physician whether the Veteran's service personnel records contain evidence showing he was likely exposed to cold weather during military service.  

The examiner should also provide an opinion regarding the likely etiology of the Veteran's neurologic condition, to include whether it is at least as likely as not (i.e., a probability of 50 percent) that his neurologic condition was due to cold exposure during service.  

In answering the foregoing, the reviewing physician should consider and address the treatment records which suggest that the Veteran's neurologic condition was due to the treatment he received to treat his prostate and cancer disabilities.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

5. Request that an appropriate physician review the claims file, including this remand, and specify which of the Veteran's psychiatric symptoms are manifestations of his service-connected PTSD and which are attributable to his non-service-connected dementia.  If the symptoms cannot be separated, the examiner must so indicate.  See Mittleider, supra.  

In answering the foregoing, the reviewing physician should consider and address the lay and medical evidence of record which suggests a link between PTSD and dementia.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

6. Upon completion of the above-requested development, the RO/AMC should readjudicate the substitution claims on appeal, including entitlement to TDIU benefits, taking into account any newly obtained evidence and conducting any additional development deemed necessary, to include but not limited to obtaining a medical opinion regarding whether the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment.  

If the claims remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


